358 S.W.3d 137 (2011)
STATE of Missouri, Respondent,
v.
Rick CUSUMANO, Defendant/Appellant.
No. ED 95885.
Missouri Court of Appeals, Eastern District, Division Three.
November 22, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2012.
Application for Transfer Denied March 6, 2012.
Stephen A. Zarky, Clayton, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Rick Cusumano (Defendant) appeals from the judgment upon his conviction by a jury for one count of forcible rape, in violation of Section 566.030, RSMo 1986,[1] and one count of forcible sodomy, in violation of Section 566.060, for which he was sentenced to life imprisonment on both counts to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 1986.